                   Case 20-12456-JTD               Doc 787         Filed 12/29/20           Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 756, 758


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On December 21, 2020, I caused to be served the:

             a. “Supplement to First Monthly Fee Statement for Johnson Associates, Inc. for the
                Period from October 7, 2020 Through October 31, 2020,” dated December 15, 2020,
                [Docket No. 756], and




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD         Doc 787     Filed 12/29/20      Page 2 of 4




      b. “Summary of First Consolidated Monthly Application of Epiq Corporate
         Restructuring, LLC, as Administrative Advisor to the Debtors and Debtors in
         Possession for Allowance of Monthly Compensation for Services Rendered and for
         Reimbursement of All Actual and Necessary Expenses Incurred for the Period from
         October 7, 2020 Through November 30, 2020,” filed on December 21, 2020, to which
         was attached the “First Consolidated Monthly Application of Epiq Corporate
         Restructuring, LLC, as Administrative Advisor to the Debtors and Debtors in
         Possession for Allowance of Monthly Compensation for Services Rendered and for
         Reimbursement of All Actual and Necessary Expenses Incurred for the Period from
         October 7, 2020 Through November 30, 2020,” dated December 21, 2020, and the
         “Notice of Fee Application,” dated December 21, 2020, [Docket No. 758],

   by causing true and correct copies to be delivered via electronic mail to those parties listed on
   the annexed Exhibit A.

                                                                   /s/ Angharad Bowdler
                                                                   Angharad Bowdler

Sworn to before me this
22nd day of December, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 787   Filed 12/29/20   Page 3 of 4




                    Exhibit A
                  Case 20-12456-JTD        Doc 787      Filed 12/29/20     Page 4 of 4
                                    RTI HOLDING COMPANY, LLC
                                          Case No. 20-12456
                                        Email Fee Notice Parties


FEE NOTICE PARTIES                                                       EMAIL ADDRESS
Debtors c/o Ruby Tuesday,Inc.,                                           slederman@rubytuesday.com
Restructuring Counsel for the Debtors - Pachulski Stang Ziehl & Jones    joneill@pszjlaw.com;
LLP,                                                                     mpagay@pszjlaw.com
Counsel to Goldman Sachs Specialty Lending Group, L.P. (as
administrative and collateral agent), Cleary Gottlieb Steen & Hamilton
LLP                                                                      soneal@cgsh.com
Counsel to TCW Direct Lending, Paul Hastings LLP                         justinrawlins@paulhastings.com
                                                                         arogoff@kramerlevin.com;
Proposed counsel to the Official Committee of Unsecured                  rschmidt@kramerlevin.com;
Creditors,Kramer Levin Naftalis & Frankel LLP                            jsharret@kramerlevin.com
                                                                         ddean@coleschotz.com;
Proposed counsel to the Official Committee of Unsecured Creditors,       jalberto@coleschotz.com;
Cole Schotz P.C.                                                         aroth-moore@coleschotz.com
Office of the United States Trustee for the District of Delaware         linda.richenderfer@usdoj.gov




                                               Page 1 of 1
